IN TI-[E, SUPREME COURT OF TI-IE STATE OF DELAWARE

KENNARD O. TER.RY, §
§ No. 448, 2016
Defendant Below- §
Appellant, §
§
v. § Court Below: Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1507014451
Plaintiff Below- §
Appellee. §

Submitted: September 19, 2016
Decided: September 20, 2016

0 R D E R

This 20Lh day of September 2016, it appears to the Court that, on September
1, 2016, the Senior Court Clerk issued a notice to the appellant to show cause why
this appeal should not be dismissed for this Court’s lack of jurisdiction to hear an
interlocutory criminal appeal. The appellant failed to respond to the notice to show
cause within the required ten-day period; therefore, dismissal of this action is
deemed to be unopposed.

NOW, TI-IEREFORE, IT IS I-IER.EBY ORDERED, under Supreme Court
Rules 3(b) and 29(b), that the appeal is DISMISSED.
B TI-IE COURT: f
&/|N-Rl_'v (_ &a ' Q_.

tice y